This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1929
                                    A14-1931

                    In the Matter of the Welfare of the Children of:
                         D. L. O., R. D. J. and A. P. R., Parents.

                                  Filed April 13, 2015
                                   Appeals dismissed
                                   Bjorkman, Judge


                             Dakota County District Court
                             File Nos. 19HA-JV-13-1637
                                   19HA-JV-14-916

David L. Ludescher, Caitlin M. Elliot, Grundhoefer & Ludescher, P.A., Northfield,
Minnesota (for appellant A.P.R.)

James C. Backstrom, Dakota County Attorney, Jennifer L. Jackson, Assistant County
Attorney, Hastings, Minnesota (for respondent Dakota County Social Services
Department)

Jacob Trotzky-Sirr, Guardian ad Litem Program, West St. Paul, Minnesota (guardian ad
litem)

      Considered and decided by Reyes, Presiding Judge; Hudson, Judge; and

Bjorkman, Judge.

                        UNPUBLISHED OPINION

BJORKMAN, Judge

      In these consolidated appeals, appellant-father challenges the district court’s order

resolving a child-protection proceeding and transferring permanent custody of his child
from respondent-mother to the paternal grandparents of the child’s half-sister. Because

father lacks standing to challenge the order, we dismiss the appeals.

                                          FACTS

       Respondent D.L.O. (mother) has two daughters: A.O., born January 2011, and

J.O., born August 2012. Mother and respondent R.D.J. believed that R.D.J. was the

father of both children. But mother had sole legal and physical custody.

       In July 2013, the children were living with mother and her boyfriend, E.V.M. On

July 14, after E.V.M. physically assaulted mother and J.O., the children were placed on a

health and welfare hold and subsequently placed with R.D.J. and his parents, M.J. and

A.J. Respondent Dakota County Social Services (the county) investigated the incident

and learned that E.V.M. likely was using heroin at the time and that both mother and

E.V.M. had a history of illegal drug use. The county filed a petition alleging that A.O.

and J.O. needed protection or services.

       On July 31, mother admitted the petition, and the district court adjudicated the

children in need of protection or services (CHIPS).        The district court ordered the

children to remain in the custody of R.D.J. and his parents, and directed mother to

undergo chemical-dependency and psychological evaluations and follow treatment

recommendations.

       R.D.J. underwent paternity testing in October, which confirmed that R.D.J. is the

father of J.O. but revealed that he is not A.O.’s father. In March 2014, testing revealed

that appellant A.P.R. (father) is the father of A.O.        Father and mother signed a

recognition of parentage (ROP), and father expressed willingness to parent A.O. He was


                                             2
subsequently added as a party to the CHIPS case. But because A.O. had experienced

trauma in mother’s home and had only known R.D.J. as a father, A.O. was not

immediately introduced to father.

       On May 23, the county filed a permanency petition, recommending that legal and

physical custody of the children be transferred from mother to M.J. and A.J. The county

alleged that it is not in the children’s best interests to be returned to mother’s home and

sought the transfer of custody as a final resolution of the CHIPS case. Father denied the

allegations of the transfer-of-custody (TOC) petition but did not file a competing petition.

Trial was scheduled for October 23-24.

       Father began supervised visits with A.O. in late June. A month later, father filed a

proposed case plan in the CHIPS case and a proposed permanency plan in the TOC case.

Father argued that there was no allegation or finding that A.O. is in need of protection or

services as to him and requested more liberal visitation and to have A.O. united with him

no later than September 1. The district court found continued placement with M.J. and

A.J. to be in A.O.’s best interests. But the district court subsequently awarded father

overnight visitation with A.O.

       On the day of trial, mother agreed to transfer her custody of both children to M.J.

and A.J. She explained that she would have agreed to transfer custody of A.O. to father

“if there were a viable petition by [father].” But she stated that under the circumstances

she believes transferring custody of both children to M.J. and A.J. is in the children’s best

interests. The guardian ad litem agreed.




                                             3
       The district court ordered the transfer of legal and physical custody of the children

to M.J. and A.J., subject to mother’s, father’s, and R.D.J.’s visitation, and terminated its

jurisdiction in the CHIPS case, “subject to reopening for purposes of amending the

custody order, upon proper motion by a party.” The district court further stated that

father “may waive any statutory timelines and petition the court for a modification of

custody of [A.O] at any time he believes it is in the best interest of the child and with the

support of the child’s therapist, if any.” Father appeals.

                                      DECISION

       Father argues that the district court erred by resolving the CHIPS case and

transferring custody of A.O. to M.J. and A.J. without first addressing his parental fitness.

And he contends that the district court’s findings are insufficient to support the custody

transfer. The county argues that father lacks standing to appeal the district court’s order.

Standing is a legal requirement at every stage of litigation, including when a party

appeals a decision.    In re Custody of D.T.R., 796 N.W.2d 509, 512 (Minn. 2011).

Accordingly, we turn first to the threshold issue of standing.

       “Standing to appeal may be conferred by a statute or by the appellant’s status as an

aggrieved party.” Id. at 513. A person has standing to appeal a final order of the juvenile

court if he is “aggrieved” by the order. Minn. R. Juv. Pro. P. 47.02, subd. 1; D.T.R., 796

N.W.2d at 513. A person is “aggrieved” when the order in question adversely affects his

substantial right. In re Welfare of L.L.P., 836 N.W.2d 563, 569 (Minn. App. 2013). We

independently determine whether this requirement is met. Id. at 567.




                                              4
       Father contends that he is “aggrieved” because the order results in a “loss of

custodial rights” and infringes on his parental rights.       He cites the ROP as legal

recognition that his parental status gives him fundamental rights “in A.O.’s welfare.” We

are not persuaded. The rights father asserts—to determine the care and control of a

child—are custodial rights. See Minn. Stat. §§ 260C.007, subd. 10 (defining “custodian”

as one legally obligated to or actually providing “care and support” for a minor), 518.003,

subd. 3(a), (c) (defining “legal custody” as “the right to determine the child’s upbringing,

including education, health care, and religious training” and “physical custody” as “the

routine daily care and control and the residence of the child”) (2014); see also Troxel v.

Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 2059-60 (2000) (discussing “the interest of

parents in the care, custody, and control of their children” in determining constitutionality

of statute permitting anyone to obtain visitation rights against the wishes of the custodial

parent). It is undisputed that mother had sole legal and physical custody of A.O. at the

time of the CHIPS adjudication. The ROP did not grant father custodial rights; it merely

provided a basis for father to seek custody. Minn. Stat. § 257.75, subd. 3 (2014).

       Father could have sought custody by timely filing his own TOC petition to oppose

the county’s petition.1   Minn. R. Juv. Prot. P. 33.01, subd. 4, 35.01, subd. 1(c)(1),

42.04(a); see also Minn. Stat. § 260C.507(b) (2014). He declined to do so. This is not,

as father asserts, a mere technical omission. As a noncustodial parent, father was not

required to admit or deny the TOC petition. See Minn. R. Juv. Prot. P. 35.01, subd.

1
  As father acknowledges, any attempt to establish custody in a separate proceeding
during the pendency of the CHIPS case would have been ineffective. See Minn. Stat.
§ 260C.101 (2014); Stern v. Stern, 839 N.W.2d 96, 100 (Minn. App. 2013).

                                             5
1(c)(1).    But any party, including a noncustodial parent, who disagrees with the

permanent placement proposed in the county’s petition “shall” file its own permanent

placement petition. Minn. R. Juv. Prot. P. 33.01, subd. 4(b). Absent such a petition, the

district court need only decide whether to return the children to their custodial parent or

order the proposed disposition and resolve the CHIPS case. See Minn. Stat. § 260C.509

(2014); see also Minn. R. Juv. Prot. P. 42.07, subd. 2 (providing that juvenile court

jurisdiction terminates upon transfer of custody). That is precisely what the district court

did here.

       In sum, the district court’s order transferring custody of A.O. from mother to M.J.

and A.J. neither deprives father of custodial rights nor denies him the opportunity to

obtain custodial rights. While we recognize and applaud father’s active interest in A.O.’s

welfare, more is required to establish standing. Because the transfer of custody does not

adversely affect any of father’s substantial rights, he lacks standing to challenge the

district court’s order. Accordingly, we dismiss these appeals.

       Appeals dismissed.




                                             6